Citation Nr: 1128139	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO. 08-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007.

The Veteran provided testimony at an April 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates that the Veteran's current osteoarthritis of the left knee with varus posturing is proximately due to his service-connected bilateral pes planus.

2.  At the April 2011 Travel Board hearing, the Board received written and verbal requests from the Veteran that his appeal for service connection for a bilateral hip disorder be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, diagnosed as osteoarthritis of the left knee with varus posturing, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  The criteria for withdrawal of the Veteran's appeal for service connection for a bilateral hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the claim for service connection for left knee disorder.  Therefore, no further notice or development is needed with respect to this claim.




Merits of the Claim-Service Connection for a Left Knee Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran is service-connected for bilateral pes planus, currently rated as pronounced, a level of disability considered greater than severe, and therefore has been assigned the highest available schedular rating of 50 percent for this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The Veteran also has a current left knee disorder.  During private treatment in January 2008, the Veteran was diagnosed as having osteoarthritis of the left knee.  At a July 2008 VA orthopedic consultation, he was diagnosed as having advanced osteoarthritis of the left knee with varus posturing.  He received an injection into the left knee to treat his pain.

During VA treatment in approximately April 2011 (the note of treatment is not dated), the Chief of Podiatric Medicine and Surgery at a VA Medical Center opined that the Veteran's flat foot deformity caused his foot to be in a pronated position, causing his knees to rotate, resulting in genu varum and increased pain in the medial aspect of his knees was well as increased degenerative joint changes in his knees.  This clinician concluded that it was highly more likely than not that there was an association between the Veteran's bilateral flat foot disability and his knee disorders.

As such, there is competent medical evidence of current left knee disorder and competent medical evidence indicating that the Veteran's bilateral pes planus has caused his left knee disorder.  There is no evidence weighing against the Veteran's claim.  Thus, the criteria for service connection for left knee disorder as secondary to service-connected bilateral pes planus are met, and service connection is warranted for a left knee disorder, diagnosed as osteoarthritis of the left knee with varus posturing.  See Wallin, 11 Vet. App. at 512; 38 C.F.R. § 3.310(a). 
 
Appeal for Service Connection for a Bilateral Hip Disorder Dismissed

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2011 Travel Board hearing, the Board received written and verbal requests from the Veteran that his appeal for service connection for a bilateral hip disorder be withdrawn.  There remain no allegations of errors of fact or law for appellate consideration with respect to the claim.  Accordingly, the Board does not have jurisdiction to review his appeal as to this issue and it is dismissed.


ORDER

Service connection for a left knee disorder, diagnosed as osteoarthritis of the left knee with varus posturing, is granted.

The appeal for service connection for a bilateral hip disorder is dismissed.


REMAND

In a note of treatment in approximately April 2011 (the treatment note is not dated), the Chief of Podiatric Medicine and Surgery at a VA Medical Center opined that the Veteran had genu varum and, as a result, degenerative joint changes in both of his knees.  Based on this opinion, the Board has granted service connection for a left knee disorder, diagnosed at a VA orthopedic consultation as osteoarthritis of the left knee with varus posturing.  However, there is no diagnosis of arthritis of the right knee in the medical evidence associated with the claims file.

Accordingly, the Veteran must be scheduled for a VA examination and opinion as to whether he has a current right knee disorder, and if so, whether his right knee disorder is associated with service-connected bilateral pes planus and/or osteoarthritis of the left knee.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, VA must seek to obtain any additional relevant records of private or VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all VA and non-VA health care providers who have treated or examined him for right knee problems or that may otherwise be relevant to his claim for service connection for a right knee disorder. 

After obtaining any appropriate authorizations for release of medical information, VA must seek to obtain any identified relevant records that are not already associated with the claims file from each health care provider the Veteran identifies.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Advise the Veteran that with respect to private medical evidence he may alternatively obtain the records on his own and submit them directly to VA.

2.  After completion of 1 above, make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination to determine the nature and etiology of any right knee disorder found on examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any right knee disorder(s) found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder: 

(a) began during active service or is related to any incident of service; 

(b) began within one year after discharge from active service, if arthritis of the right knee is diagnosed; or 

(c) is caused or aggravated (a chronic worsening as opposed to temporary flare-ups) by the Veteran's service-connected left knee disorder or bilateral pes planus.

The examiner should clearly outline the rationale for any opinion or conclusion expressed, to include discussion of the Veteran's assertions and lay statements and testimony.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


